Citation Nr: 0618130	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  00-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2000 rating action that denied 
service connection for PTSD and right ankle and bilateral 
knee disabilities.  The veteran filed a Notice of 
Disagreement subsequently in April 2000, and the RO issued a 
Statement of the Case (SOC) in September 2000.  The veteran 
filed a Substantive Appeal in October 2000.  The RO issued a 
Supplemental SOC (SSOC) in October 2003.

In April 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
additional medical evidence for the Board's consideration 
with a waiver of his right to have the RO initially consider 
it.  

By rating action of July 2005, the RO granted service 
connection for right ankle and bilateral knee disabilities; 
this constitutes full grants of the benefits sought on appeal 
with respect to those issues.  The RO continued the denial of 
service connection for PTSD, as reflected in the July 2005 
SSOC.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  Competent medical evidence has only associated the 
veteran's PTSD with post-service, on-the-job injuries, and 
there is no medical indication whatsoever that he has PTSD 
that is related to his military service. 




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A February 2000 pre-rating RO notice letter informed the 
appellant and his representative of the criteria for 
establishing service connection, as well as VA's 
responsibilities regarding notification and assistance due 
the appellant in the claim.  RO letters in October 2001 and 
October 2005 also  informed them of VA's responsibilities to 
notify and assist the appellant in his claim.Moreover, 
through the April 2000 rating action, the February 2003 SOC, 
the September 2000 SOC, the October 2001 letter, the October 
2003 and July 2005 SSOCs, and the October 2005 letter, the RO 
notified the veteran and his representative of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.    After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the aforementioned October 2001 and October 
2005 RO letters provided notice that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  The latter RO letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get; the October 
2005 letter also requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi,         16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the April 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board finds that, in this 
appeal, the delay in issuing the 38 U.S.C.A. § 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No.  05-7157 (Fed. Cir. 
Apr. 5, 2006).  As indicated above, the rating action, RO 
letters, SOC, and SSOCs issued between 2000 and 2005 
collectively explained to the veteran what was needed to 
substantiate his claim, as well as the relative 
responsibilities of the parties; after each, he was afforded 
an opportunity to provide information and/or evidence 
pertinent thereto.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim on the basis of all the evidence of record in 
July 2005, as reflected in the SSOC.

Hence, the Board finds that any VA failure to fulfill VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In 
connection with the claim for service connection, the RO has 
not provided any notice to the veteran regarding the degree 
of disability or effective date.  However, as the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to him 
under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim.  
As a result, numerous service and post-service VA and private 
medical records through 2004 have been associated with the 
claims file.  The transcript of the April 2004 Board hearing 
are also of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence in connection with the matter 
currently under consideration.  In September 2005 and April 
2006, the veteran's representative requested additional 
development of the claim; specifically that the RO obtain  
military records pertaining to the veteran's claimed in-
service stressor.  However, as explained below, this case 
turns on two of the three criteria for service connection for 
PTSD:  the question of medical diagnosis and link between the 
stressor and PTSD sympoms; as such, the Board finds such 
development-which pertains to the third criterion for 
service connection for PTSD-is unnecessary.  

  Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the criteria for service 
connection for PTSD are not met.  Simply stated, there is 
ncompetent evidence that the veteran has PTSD  related to his 
military service.  Rather, in  this case, as noted below, the 
medical evidence has only related any such PTSD to post-
service, on-the-job injuries.  

The veteran was psychiatrically normal on June 1976 
examination for separation from service, and numerous post-
service VA hospital records from 1978 to 1992 document only 
extensive treatment for drug and alcohol abuse.

When PTSD was first diagnosed by P. Wood, Ph.D., in October 
1998, she stated that the veteran's PTSD symptoms began after 
an August 1997 assault by a patient during the course of his 
duties as a psychiatric security assistant in the psychiatric 
ward of a state hospital.  These symptoms worsened as he 
attempted to return to the ward in which that assault, and a 
previous one in May 1996, occurred, and she opined that it 
was more probable than not that the veteran's PTSD symptoms 
seemed directly traceable to the on-the-job injury.  
Significantly, the examiner noted no history or findings that 
related the PTSD to any incident of the veteran's military 
service.

During April 2000 VA hospitalization for depression following 
recent multiple deaths of family members and a friend, the 
veteran gave a history of PTSD related to on-the-job assaults 
that resulted in numerous injuries requiring surgical 
repairs.  The diagnoses included work-related PTSD.  

On February 2004 psychological evaluation, R. Parker, Ph.D., 
noted that the veteran was currently medically retired from 
his former job as a psychiatric security attendant at a large 
state hospital.  A history of anxiety, PTSD, and multiple on-
the-job assaults over the years during his work as a mental 
health technician and security attendant was noted, and the 
diagnoses included chronic PTSD by history. Significantly, 
the examiner noted no history or findings that related the 
PTSD to any incident of the veteran's military service.  
(Parenthetically, the Board notes that Dr. Parker was also a 
service comrade of the veteran, and in March 2002 submitted a 
statement wherein he recalled hearing about an incident in 
which he believed        2 soldiers were killed when a 
military vehicle ran over them while they slept; however, 
that statement made no reference to the veteran's PTSD.) 

As indicated above, service connection for PTSD requires a 
current medical diagnosis of PTSD rendered in accordance with 
38 C.F.R. § 4.125, and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; this criteria clearly underscores the requirement 
that PTSD for which service connection is sought must be 
service-related .  However, in this case, the record 
documents PTSD only secondary to intercurrent post-service 
on-the-job injuries, with no diagnosis or assessment of any 
PTSD related to his military service, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such diagnosis or assessment.  Thus, the 
first two criteria of 38 C.F.R. § 3.304(f), pertinent to the 
question of diagnosis and link between the symptoms and an 
in-service stressor, are not met.  As such, the remaining 
criterion for establishing service connection for PTSD-
whether there is credible evidence that an in-service 
stressor occurred-need not be addressed. 

In addition to the medical evidence, the Board has considered 
the appellant's assertions and hearing testimony; however, 
this evidence does not provide any basis for allowance of the 
claim.  While the veteran may well believe that he has PTSD 
that is related to an incident during military service 
wherein a military vehicle reportedly ran over 2 soldiers 
while they slept, and he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  As a layman 
without the appropriate medical training or expertise, the 
appellant simply is not competent to render a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski,     2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, his own assertions in this regard have no 
probative value.  The Board also points out that it cannot 
exercise its own independent judgment on medical matters.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

For all the foregoing reasons, the Board finds that the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as competent 
and persuasive evidence simply does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


